UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-26933 COMMONWEALTH INCOME & GROWTH FUND III (Exact name of registrant as specified in its charter) Pennsylvania 23-2895714 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx -1- FORM 10-Q SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II Item 1. Legal Proceedings 15 Item 1 A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 -2- Part I. FINANCIAL INFORMATION Item 1. Financial Statements Commonwealth Income & Growth Fund III Condensed Balance Sheets September 30, 2007 December 31, 2006 (unaudited) Assets Cash and cash equivalents $ 22,588 $ 2,878 Lease income receivable 11,337 4,285 Prepaid expenses 1,074 363 34,999 7,526 Computer equipment, at cost 167,167 364,796 Accumulated depreciation (107,922 ) (341,135 ) 59,245 23,661 Equipment acquisition costs and deferred expenses, net 85 654 Total Assets $ 94,329 $ 31,841 Liabilities and Partners' Capital Liabilities Accounts payable $ 40,980 $ 26,094 Accounts payable - affiliated limited partnerships 31,645 49,700 Accounts payable - General Partner 100,943 100,576 Accounts payable - Commonwealth Capital Corp. 27,865 37,099 Other accrued expenses 10,490 10,487 Unearned lease income 491 122 Notes payable 4,243 13,511 Total Liabilities 216,657 237,589 Partners' Capital General partner 1,000 1,000 Limited partners (123,328 ) (206,748 ) Total Partners' Capital (122,328 ) (205,748 ) Total Liabilities and Partners' Capital $ 94,329 $ 31,841 see accompanying notes to condensed financial statements -3- Table of Contents Commonwealth Income & Growth Fund III Condensed Statements of Operations Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (unaudited) (unaudited) Revenue Lease $ 9,255 $ 8,040 $ 25,707 $ 35,284 Interest and other 122 31 134 831 Gain on sale of computer equipment 7,760 96 8,045 265 Total Revenue 17,137 8,167 33,886 36,380 Expenses Operating, excluding depreciation 4,649 8,734 29,366 32,130 Equipment management fee - General Partner - 402 823 1,764 Interest 87 283 389 1,031 Depreciation 5,435 3,446 13,537 22,721 Amortization of equipment acquisition costs and deferred expense 170 224 569 823 Other - 434 - 434 Total expenses 10,341 13,523 44,684 58,903 Net income (loss) $ 6,796 $ (5,356 ) $ (10,798 ) $ (22,523 ) Net income (loss) allocated to limited partners $ 6,645 $ (5,484 ) $ (11,251 ) $ (22,957 ) Net income (loss) per equivalent limited partnership unit $ 0.04 $ (0.04 ) $ (0.07 ) $ (0.15 ) Weighted average number of equivalent limited partnership units outstanding during the period 151,178 151,178 151,178 151,178 see accompanying notes to condensed financial statements -4- Table of Contents Commonwealth Income & Growth Fund III Condensed Statements of Partners' Capital For the Nine Months ended September 30, 2007 (unaudited) General Partner Units Limited Partner Units General Partner Limited Partner Total Partners' capital deficit - January 1, 2007 50 151,178 $ 1,000 $ (206,748 ) $ (205,748 ) Net Income (loss) - - 453 (11,251 ) (10,798 ) Contributions-Cash contribution - - 90,697 - 90,697 Contributions-Forgiveness of Fees - - 48,878 - 48,878 Transfer of partners' capital - - (139,575 ) 139,575 - Distributions - - (453 ) (44,904 ) (45,357 ) Partners' capital (deficit)- September 30, 2007 50 151,178 $ 1,000 $ (123,328 ) $ (122,328 ) see accompanying notes to condensed financial statements -5- Table of Contents Commonwealth Income & Growth Fund III Condensed Statements of Cash Flow Nine Months Ended September 30, 2007 2006 (unaudited) Net cash provided by operating activities $ 15,446 $ 18,037 Investing activities: Capital expenditures (52,873 ) - Net proceeds from the sale of computer equipment 11,797 6,111 Net cash (used in) provided by investing activities (41,076 ) 6,111 Financing activities: Contributions 90,697 10,000 Distributions to partners (45,357 ) (43,497 ) Net cash provided by (used in) financing activities 45,340 (33,497 ) Net increase (decrease) in cash and equivalents 19,710 (9,349 ) Cash and cash equivalents, beginning of period 2,878 10,333 Cash and cash equivalents, end of period $ 22,588 $ 984 see accompanying notes to condensed financial statements -6- Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund III (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on April 17, 1997.The Partnership offered for sale up to 750,000 Units of the limited partnership at the purchase price of $20 per unit (the “Offering”).The Offering was terminated at the close of business on July31, 2000. The Partnership used the proceeds of the Offering to acquire, own and lease various types of computer information technology (I.T.) equipment and other similar capital equipment, which is leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp. (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships it controls based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly owned subsidiary of CCC.Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its computer equipment, make final distributions to partners, and to dissolve.Unless sooner terminated, the Partnership will continue until December31, 2009. 2. Business Plan The Partnership has suffered recurring losses from operations and has a deficit partners’ capital of approximately $123,000 at September 30, 2007.The General Partner and CCC have forgiven amounts payable by the Partnership to them and have deferred payments on other amounts to allow for distributions to limited partners.(See note 5) The General Partner and CCC have committed to fund, either through cash contributions and/or forgiveness of indebtedness, any necessary cash shortfalls of the Partnership throughDecember 31, 2007. No fees will be charged to the fund during 2007.CCC has committed to fund distributions through December 30, 2007, at which time it will reassess the operations of the fund.CCC will continue to reassess the operations on a quarterly basis throughout 2007. 3. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2006 has been prepared from the books and records without audit.Financial information as of December 31, 2006 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated, have been included.For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2006.Operating results for the nine months ended September 30, 2007 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2007. -7- Table of Contents Long-Lived Assets The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether an impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset, an impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset.The Partnership determined that no impairment existed as of September 30, 2007. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. Forgiveness of Related Party Payables In accordance with Accounting Principles Board Opinion No. 26, Early Extinguishment of Debt, the Partnership accounts for forgiveness of related party payables as partner’s capital transactions. Net Income (Loss) Per Equivalent Limited Partnership Unit The net income (loss) per equivalent limited partnership unit is computed based upon net income (loss) allocated to the limited partners and the weighted average number of equivalent units outstanding during the period. 4. Computer Equipment The Partnership is the lessor of equipment under operating leases with periods ranging from 29 to 39 months.In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. Through September 30, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on a monthly straight-line basis which is generally in accordance with the terms of the operating lease agreements. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met and the equipment is re-leased or sold.The General Partner believes that this strategy adds value since it entices the leasing company to "stay with the lease" for potential extensions, remarketing, or sale of equipment.This strategy potentially minimizes any conflicts the leasing company may have with a potential new lease and will potentially assist inmaximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is factored in the negotiation of the fee.Remarketing fees incurred in connection with lease extensions are accounted for as operating costs.Remarketing fees incurred in connection with the sale of computer equipment are included in our gain or loss calculations.For the nine months ended September 30, 2007 and 2006, remarketing fees were incurred in the amountsof $1,000 and $1,200, respectively. As of September 30, 2007 the Partnership did not have any equipment in which it participated with other partnerships.The Partnership’s share of the computer equipment in which it participates with other partnerships at December 31, 2006 was approximately $4,000, and is included in the Partnership’s fixed assets on its balance sheet.The total cost of the equipment shared by the Partnership with other partnerships at December 31, 2006 was approximately $13,000.There was no outstanding debt associated with the equipment at September 30, 2007 and December 31, 2006.There also was no total outstanding debt at September 30, 2007 and December 31, 2006 related to the equipment shared by the Partnership. -8- Table of Contents The following is a schedule of future minimum rentals on noncancellable operating leases at September 30, 2007: Amount Three Months ended December 31, 2007 $ 7,455 Year Ended December 31, 2008 12,456 Year Ended December 31, 2009 11,383 Year Ended December 31, 2010 2,846 $ 34,140 5. Related Party Transactions Receivables/Payables As of September 30, 2007 the Partnership’s related party receivables and payables are short term, unsecured, and non-interest bearing. Forgiveness of Related Party Payables During the nine months ended September 30, 2007, CCC and the General Partner forgave payables owed to them by the Partnership of approximately $49,000. Reimbursable Expenses The General Partner and its affiliates are entitled to reimbursement by the Partnership for the cost of supplies and services obtained and used by the General Partner in connection with the administration and operation of the Partnership from third parties unaffiliated with the General Partner.In addition, the General Partner and its affiliates are entitled to reimbursement for certain expenses incurred by the General Partner and its affiliates in connection with the administration and operation of the Partnership.During the nine months ended September 30, 2007, the Partnership recorded approximately $21,000 for reimbursement of expenses to the General Partner.During the nine months ended September 30, 2006, the Partnership recorded approximately $8,000 for reimbursement of expenses to the General Partner. Equipment Management Fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charged by an independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases.For the nine months ended September 30, 2007, equipment management fees of approximately $800 were earned by the General Partner.For the nine months ended September 30, 2006, equipment management fees of approximately $1,700 were earned by the General Partner. -9- Table of Contents 6. Notes Payable Notes payable consisted of the following: September 30, 2007 December 31, 2006 Installment note payable to bank; interest at 5.5%, due in monthly installments of $1,073, including interest, with final payment in January 2008. $ 4,243 $ 13,511 This note is secured by specific computer equipment and is a nonrecourse liability of the Partnership.Aggregate maturities of notes payable for each of the periods subsequent to September 30, 2007 are as follows: Amount Three months ended December 31, 2007 $ 3,175 Year ended December 31, 2008 1,068 $ 4,243 7. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Nine months ended September 30, 2007 2006 Lease income, net of interest expense on notes payable realized as a result of direct payment of principal by lessee to bank $ 9,268 $ 13,131 No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. Non-cash operating, investing and financing activities include the following: Nine months ended September 30, 2007 2006 Forgiveness of related party payables recorded as a capital contribution $ 48,878 $ 100,000 -10- Table of Contents Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. CRITICAL ACCOUNTING POLICIES The Partnership's discussion and analysis of its financial condition and results of operations are based upon its financial statements which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Partnership bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Partnership believes that its critical accounting policies affect its more significant judgments and estimates used in the preparation of its financial statements. COMPUTER EQUIPMENT Commonwealth Capital Corp., on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease revenue and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors.Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. REVENUE RECOGNITION Through September 30, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on a monthly straight-line basis which is generally in accordance with the terms of the operating lease agreements. The Partnership reviews a customer’s credit history before extending credit, and establishes provisions for uncollectible accounts based upon the credit risk of specific customers, historical trends and other information. LONG-LIVED ASSETS The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset. -11- Table of Contents LIQUIDITY AND CAPITAL RESOURCES The Partnership’s primary sources of cash for the nine months ended September 30, 2007 were contributions of approximately $91,000 and operating activities of approximately $15,000. The primary uses of cash were for capital expenditures of approximately $53,000 and payments of preferred distributions to partners of approximately $45,000.For the nine month period ending September 30, 2007, the Partnership generated cash flow from operating activities of approximately $15,000, which includes a net loss of approximately $11,000 and depreciation and amortization expenses of approximately $14,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $9,000. While the Partnership intends to invest additional capital in equipment during the remainder of 2007, the amount of such additional investment is uncertain. The additional investment will be dependent on multiple factors including the partnership’s available cash flow and the general partner’s ability to purchase leases consistent with the partnership’s objectives. For the nine month period ending September 30, 2006, the Partnership generated cash flow from operating activities of approximately $18,000, which includes a net loss of approximately $23,000 and depreciation and amortization expenses of approximately $24,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $13,000. The Partnership's investment strategy of acquiring computer equipment and generally leasing it under “triple-net leases” to operators who generally meet specified financial standards minimizes the Partnership's operating expenses.As of September 30, 2007, the Partnership had future minimum rentals on non-cancelable operating leases of approximately $7,500 for the balance of the year ending December 31, 2007 and approximately $27,000 thereafter.As of September 30, 2007, the outstanding debt was approximately $4,000 with an interest rate of 5.5%, and will be payable through January 2008. If available Cash Flow or Net Disposition Proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership will attempt to obtain additional funds by disposing of or refinancing Equipment, or by borrowing within its permissible limits.The Partnership may, from time to time, reduce the distributions to its Partners if it deems necessary.Since the Partnership’s leases are on a “triple-net” basis, no reserve for maintenance and repairs is deemed necessary. The General Partner and CCC have forgiven amounts payable by the Partnership to them and have deferred payments on other amounts owed, to allow for distributions to limited partners.During the nine months ended September 30, 2007, CCC and the General Partner forgave payables owed to them by the Partnership of approximately $49,000.The General Partner and CCC have committed to fund, either through cash contributions and/or forgiveness of indebtedness, any necessary cash shortfalls of the Partnership, including the amounts necessary to fund, if any, distributions to limited partners, through December 30, 2007. -12- Table of Contents RESULTS OF OPERATIONS Three Months Ended September 30, 2007 compared to Three Months Ended September 30, 2006 For the three months ended September 30, 2007, the Partnership recognized revenue of approximately $17,000 and expenses of approximately $10,000 resulting in a net income of approximately $7,000.For the three months ended September 30, 2006, the Partnership recognized revenue of approximately $8,000 and expenses of approximately $14,000, resulting in a net loss of approximately $6,000. Lease income increased by 15% to approximately $9,000 for the three months ended September 30, 2007, from approximately $8,000 for the three months ended September 30, 2006.This increase was due to more lease agreements being acquired during the three months ended September 30, 2007 compared to the three months ended September 30, 2006. Operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership.With the exception of legal and accounting fees, CCC has determined that in the best interest of the Partnership, the majority of shared expenses allocable to the Partnership were not charged to the Partnership, but were absorbed by CCC.The expenses decreased 47% to approximately $5,000 for the three months ended September 30, 2007, from $9,000 for the three months ended September 30, 2006.This decrease is primarily attributable to a decrease in remarketing fees, accounting fees, and printing fees. The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases. The equipment management fee was forgiven by the general partner in an effort to assist in the operating results of the Partnership for the three months ended September 30, 2007.The equipment management fee was approximately $400 for the three months ended September 30, 2006. Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. The expenses increased 53% to approximately $6,000 for the three months ended September 30, 2007, from approximately $4,000 for the three months ended September 30, 2006 due to more leases being acquired. The Partnership sold computer equipment for the three months ended September 30, 2007 with no net book value for a net gain on sale of equipment of approximately $8,000. Nine Months Ended September 30, 2007 compared to Nine Months Ended September 30, 2006 For the nine months ended September 30, 2007, the Partnership recognized revenue of approximately $34,000 and expenses of approximately $45,000, resulting in a net loss of approximately $11,000.For the nine months ended September 30, 2006, the Partnership recognized revenue of approximately $36,000 and expenses of approximately $58,000, resulting in a net loss of approximately $23,000. Lease income decreased by 27% to approximately $26,000 for the nine months ended September 30, 2007, from approximately $35,000 for the nine months ended September 30, 2006, primarily due to more lease agreements ending than new lease agreements being acquired since the nine months ended September 30, 2006. Operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership.With the exception of legal and accounting fees, CCC has determined that in the best interest of the Partnership, the majority of shared expenses allocable to the Partnership were not charged to the Partnership, but were absorbed by CCC.The expenses decreased 9% to approximately $29,000 for the nine months ended September 30, 2007, from $32,000 for the nine months ended September 30, 2006, which is primarily attributable to a decrease in printing fees of approximately $3,000. -13- Table of Contents The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases. The equipment management fee was approximately $800 for the nine months ended September 30, 2007.For the nine months ended September 30, 2006, the equipment management fee was approximately $2,000 Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. The expenses decreased 40% to approximately $14,000 for the nine months ended September 30, 2007, from approximately $23,000 for the nine months ended September 30, 2006 due to equipment and acquisition fees being fully depreciated/amortized and not being replaced with as many new purchases. The Partnership sold computer equipment for the nine months ended September 30, 2007 with a net book value of approximately $4,000 for a net gain on sale of equipment of approximately $8,000.The Partnership sold computer equipment with a net book value of approximately $6,000 for the nine months ended September 30, 2006, for a net gain of approximately $300. Item 3.Quantitative and Qualitative Disclosures about Market Risk The Partnership believes its exposure to market risk is not material due to the fixed interest rate of its long- term debt and its associated fixed revenue streams. Item 4.Controls and Procedures The Chief Executive Officer and Principal Financial Officer of the Partnership have conducted a review of the Partnership's disclosure controls and procedures as of September 30, 2007. The Partnership’s disclosure controls and procedures include the Partnership's controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. The Partnership’s disclosure controls and procedures also include the Partnership's controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Exchange Act is accumulated and communicated to the Partnership's management, including its Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosure and to ensure that such information is recorded, processed, summarized and reported within the required time periods. Based upon this review, the Partnership’s Chief Executive Officer and Principal Financial Officer have concluded that the Partnership's disclosure controls (as defined in Rule 13a-15e promulgated under the Exchange Act) are effective to ensure that the information required to be disclosed by the Partnership in the reports it files under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms and (ii) is accumulated and communicated to the Partnership's management, including its Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosure and to ensure that such information is recorded, processed, summarized and reported within the required time periods. There have been no changes in the General Partner’s internal controls or in other factors that could materially affectthe disclosure controls and procedures in the nine months ended September 30, 2007, that have materially affected or are reasonably likely to materially affect the General Partner’s internal controls over financial reporting. -14- Table of Contents Part II:OTHER INFORMATION Commonwealth Income & Growth Fund III Item 1.Legal Proceedings N/A Item 1 A.
